Exhibit 3.1(a) CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF THE SERIES F PREFERRED STOCK OF CLAIMSNET.COM, INC. (Pursuant to Section 151 of the General Corporation Law of the State of Delaware) Pursuant to Section 151 of the General Corporation Law of the State of Delaware, the undersigned corporation submits the following statement for the purpose of establishing and designating a series of shares and fixing and determining the relative rights and preferences thereof: 1.The name of the corporation is Claimsnet.com Inc., a Delaware corporation (the “Corporation”). 2.The Board of Directors duly adopted the following resolution at a special meeting of the Board of Directors of the Corporation on May 7, 2013: WHEREAS, the Corporation’s directors have reviewed and approved the Certificate of Designation (“Certificate of Designation ”), attached hereto and incorporated herein by reference, delineating the number of shares, the voting powers, designations, preferences and relative, conversion, dividend and other special rights and qualifications, limitations or restriction of a series of Preferred Stock to be issued by the Corporation and designated Series F Preferred Stock, par value $0.001 per share (the “Series F Preferred ”); now, therefore, be it RESOLVED, that 4,000,000 shares of authorized but unissued Preferred Stock be designated Series F Preferred and that the Series F Preferred have the rights, preferences, limitations and restrictions set forth herein; and, be it. FURTHER RESOLVED, that the Certificate of Designation shall become effective on May 9, 2013, the scheduled date for the closing of the Amended Acquisition Agreement, dated April 24, 2013, between the Corporation and TransCoastal Corporation. FURTHER RESOLVED, that the Chief Executive Officer, or any Vice President of the Corporation, individually or collectively, be, and such officers hereby are, authorized and directed to execute, acknowledge, attest, record and file with the Secretary of State of the State of Delaware the Certificate of Designation in accordance with Delaware General Corporation Law and to take all other actions that such officers deem necessary or advisable to effectuate the Certificate of Designation. 1.Series F Preferred Stock.
